Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
The Examiner after reviewing the amendments in original specifications and claims finds that all the objections/claim interpretations/rejections have been properly addressed and therefore are withdrawn. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Sangki Park, during a telephone interview on Sept 07, 2021, gave the Examiner an authorization to amend claims 1, 3-5, 8, 10-12, 15-18, 21-26 as follows:

In the claim
Claim 1. (Currently Amended) A method for decoding a video signal, comprising:
obtaining, from the video signal, a transform index indicating which transform kernels are applied along horizontal and vertical directions of a current block;

deriving, as zero, coefficients of a remaining region other than the non-zero region to which the transform is applied within the current block; and
performing an inverse transform on the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index, 
wherein the determining of the non-zero region to which the transform is applied is performed by (i) determining a smaller value between the width of the current block and 32 as the width of the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index belonging to a first transform kernel group, and (ii) determining a smaller value between the height of the current block and 32 as the height of the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index belonging to the first transform kernel group, and
(iii) determining a smaller value between the width of the current block and 16 as the width of the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index belonging to a second transform kernel group, and (iv) determining a smaller value between the height of the current block and 16 as the height of the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index belonging to the second transform kernel group.
 
Claim 3. (Currently Amended) The method of claim 21, wherein the predefined transform kernel includes one of DST7 or DCT8.

Claim 4. (Currently Amended) The method of claim 21, wherein the predefined width and/or the predefined height is 16 or 32.

Claim 5. (Cancelled)

Claim 8. (Currently Amended) A method for encoding a video signal, comprising:
deriving transform kernels being applied to a current block, wherein the transform kernels include a horizontal transform kernel and a vertical transform kernel; 
determining a non-zero region in which a transform is applied to the current block based on (i) the transform kernels and (ii) a width and/or a height of the current block;
deriving, as zero, coefficients of a remaining region other than the non-zero region to which the transform is applied within the current block; 
performing a transform on the current block based on the transform kernels; and
generating a transform index indicating which transform kernels are applied along horizontal and vertical directions of the current block,
wherein the determining of the non-zero region to which the transform is applied is performed by (i) determining a smaller value between the width of the current block and 32 as the width of the non-zero region to which the transform is applied based on the transform kernels belonging to a first transform kernel group, and (ii) determining a smaller value between the height of the current block and 32 as the height of the non-zero region to which the transform is applied based on the transform kernels belonging to the first transform kernel group, and
(iii) determining a smaller value between the width of the current block and 16 as the width of the non-zero region to which the transform is applied based on the transform kernels belonging to a second transform kernel group, and (iv) determining a smaller value between the height of the current block and 16 as the height of the non-zero region to which the transform is applied based on the transform kernels belonging to the second transform kernel group.

Claim 10. (Currently Amended) The method of claim 23, wherein the predefined transform kernel includes one of DST7 or DCT8.

Claim 11. (Currently Amended) The method of claim 23, wherein the predefined width and/or the predefined height is 16 or 32.

Claim 12. (Cancelled) 

Claim 15. (Currently Amended) A non-transitory computer-readable medium storing a bitstream that is generated by an encoding method, the encoding method comprising:
deriving transform kernels being applied to a current block, wherein the transform kernels include a horizontal transform kernel and a vertical transform kernel; 
determining a non-zero region in which a transform is applied to the current block based on (i) the transform kernels and (ii) a width and/or a height of the current block;
deriving, as zero, coefficients of a remaining region other than the non-zero region to which the transform is applied within the current block; 
performing a transform on the current block based on the transform kernels; and

wherein the determining of the non-zero region to which the transform is applied is performed by (i) determining a smaller value between the width of the current block and 32 as the width of the non-zero region to which the transform is applied based on the transform kernels belonging to a first transform kernel group, and (ii) determining a smaller value between the height of the current block and 32 as the height of the non-zero region to which the transform is applied based on the transform kernels belonging to the first transform kernel group, and
(iii) determining a smaller value between the width of the current block and 16 as the width of the non-zero region to which the transform is applied based on the transform kernels belonging to a second transform kernel group, and (iv) determining a smaller value between the height of the current block and 16 as the height of the non-zero region to which the transform is applied based on the transform kernels belonging to the second transform kernel group.

Claim 16. (Cancelled) 

Claim 17. (Currently Amended) The non-transitory computer-readable medium of claim 25, wherein the predefined transform kernel includes one of DST7 or DCT8.

Claim 18. (Currently Amended) The non-transitory computer-readable medium of claim 25, wherein the predefined width and/or the predefined height is 16 or 32.


determining whether each of the transform kernels indicated by the transform index corresponds to a predefined transform kernel; and
determining a region having a predefined width and/or a predefined height as the non-zero region based on (i) the determination of whether each of the transform kernels indicated by the transform index corresponds to the predefined transform kernel, and (ii) the width and/or the height of the current block.

Claim 22. (New) The method of claim 1, wherein the first transform kernel group includes DCT2, and the second transform kernel group includes at least one of DST7 or DCT8.

Claim 23. (New) The method of claim 8, wherein the determining of the non-zero region comprises:
determining whether each of the transform kernels corresponds to a predefined transform kernel; and
determining a region having a predefined width and/or a predefined height as the non-zero region based on (i) the determination of whether each of the transform kernels corresponds to the predefined transform kernel, and (ii) the width and/or the height of the current block.

Claim 24. (New) The method of claim 8, wherein the first transform kernel group includes DCT2, and the second transform kernel group includes at least one of DST7 or DCT8.


determining whether each of the transform kernels corresponds to a predefined transform kernel; and
determining a region having a predefined width and/or a predefined height as the non-zero region based on (i) the determination of whether each of the transform kernels corresponds to the predefined transform kernel, and (ii) the width and/or the height of the current block.

Claim 26. (New) The non-transitory computer-readable medium of claim 15, wherein the first transform kernel group includes DCT2, and the second transform kernel group includes at least one of DST7 or DCT8.

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11, 13-15 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a video decoding method comprising: obtaining a transform index showing which transform kernels are applied along horizontal and vertical directions of a current block from a video signal; determining a non-zero region, to apply a transform, is within the current block based on the transform kernels shown by the transform index and a width and/or a height of the current block; deriving coefficients of a remaining region other than the non-zero region as zero, within the current block; performing an inverse transform on the non-zero region based on the transform kernels shown by the transform index, wherein the determination of the non-zero region is done by (i) determining a smaller value between the width of the current block 
The reference of Choi et al. (US PGPub 2020/0177901 A1) teach a transform index showing which transform kernels are applied along horizontal and vertical directions of a current block, determines a region of non-zero coefficients to apply a transform, based on the transform kernels and a width and/or a height of the current block. It teaches that a certain region of the current block is designated for transformation and the remaining region is zeroed out and performs inverse transform on the non-zero region based on the transform kernels. It also teaches that the transform kernel is used for a luma block with a predetermined size of 32x32 and the kernels are used when the size of the current block is less than or equal to the predetermined size. Similarly, it also teaches that the transform kernel is used for a chroma block with a predetermined size of 16x16 and the kernels are used when the size of the current block is less than or equal to the predetermined size. However, Choi et al. does not teach that the determination of the non-zero region is done by (i) determining a smaller value between the width/height of the current block and 32 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a first transform kernel group and determining a smaller value Guo et al. (US PGPub 2013/0114676 A1), in the same field of endeavor, teach the syntax element indicating the position of the last significant coefficient and the transform coefficients are obtained based on the position of the last significant coefficient, but it fails to teach the determination of the non-zero region is done by (i) determining a smaller value between the width/height of the current block and 32 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a first transform kernel group and determining a smaller value between the width/height of the current block and 16 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a second transform kernel group. The reference of Chen et al. (WO 2019/076200 A1), in the same field of endeavor, teach obtaining a target transform mode when the size of the residual TU is less than the CU and obtaining the transform type to parse from the bitstream the transform coefficients. However, it fails to teach the determination of the non-zero region is done by (i) determining a smaller value between the width/height of the current block and 32 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a first transform kernel group and determining a smaller value between the width/height of the current block and 16 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a second transform kernel group. As a result, Choi et al. alone or in combination with Guo et al. and Chen et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 8, which is an encoding method claim of the corresponding decoding method claim 1, and independent claim 15, which is a CRM claim of the corresponding encoding method claim 8, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485